

CONFORMIS, INC.
RESTRICTED STOCK UNIT AGREEMENT


Inducement Grant
Conformis, Inc. (the “Company”) hereby grants the following restricted stock
units. The terms and conditions attached hereto are also a part hereof.
Notice of Grant
Name of recipient (the “Participant”):
 
Grant Date:
 
Number of Restricted Stock Units (“RSUs”) granted:
 
Vesting Start Date:
 

Vesting Schedule:
[__]% of the RSUs
 
[__]% of the RSUs
 
[__]% of the RSUs
 
[__]% of the RSUs
 
Except as provided herein, all vesting is dependent on the Participant
continuing to perform services for the Company, as provided herein.



This grant of RSUs satisfies in full all commitments that the Company has to the
Participant with respect to the issuance of stock, stock options or other equity
securities.
Participant
Conformis, Inc.




______________________________________
[Participant Name]




By:___________________________________
Name of Officer:
Title:


______________________________________
Street Address
 


______________________________________
City/State/Zip Code









ActiveUS 177212891v.1

--------------------------------------------------------------------------------




Conformis, Inc.
Restricted Stock Unit Agreement
Incorporated Terms and Conditions
For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:
1.    Award of Restricted Stock Units.
In consideration of services to be rendered to the Company, by the Participant,
the Company has granted to the Participant, subject to the terms and conditions
set forth in this Restricted Stock Unit Agreement (this “Agreement”), an award
with respect to the number of restricted shares units (the “RSUs”) set forth in
the Notice of Grant that forms part of this Agreement (the “Notice of Grant”).
Each RSU represents the right to receive one share of common stock, $0.00001 par
value per share, of the Company (the “Common Stock”) upon vesting of the RSU,
subject to the terms and conditions set forth herein.


The RSUs evidenced by this Agreement were granted to the Participant pursuant to
the inducement grant exception under Nasdaq Stock Market Rule 5635(c)(4), and
not pursuant to the Company’s 2015 Stock Incentive Plan or any other equity
incentive plan of the Company, as an inducement that is material to the
Participant entering into employment with the Company.


2.    Vesting Schedule.
The RSUs shall vest in accordance with the vesting schedule set forth on the
Notice of Grant. Notwithstanding anything to the contrary in this Agreement,
this award of RSUs shall be subject to the accelerated vesting provisions set
forth in Section __ of that certain employment agreement by and between the
Company and the Participant dated as of _______ __, 20__ (the “Employment
Agreement”)
Upon the vesting of the RSUs, the Company will deliver to the Participant, for
each RSU that becomes vested, one share of Common Stock, subject to the payment
of any taxes pursuant to Section 7. The Common Stock will be delivered to the
Participant as soon as practicable following each vesting date, but in any event
within 30 days of such date.


3.    Forfeiture of Unvested RSUs Upon Cessation of Service.
In the event that the Participant ceases to perform services to the Company for
any reason or no reason, with or without cause, all of the RSUs that are
unvested as of the time of such cessation shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Participant, effective as of such cessation. The Participant shall have no
further rights with respect to the unvested RSUs or any Common Stock that may
have been issuable with respect thereto. If the Participant provides services to
a subsidiary of the Company, any references in this Agreement to provision of
services to the Company shall instead be deemed to refer to service with such
subsidiary.




ActiveUS 177212891v.1

--------------------------------------------------------------------------------




4.    Transfer Restrictions; Clawback.
(a)The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein; provided, however, that the Board may permit
for the gratuitous transfer of this award of RSUs by the Participant to or for
the benefit of any immediate family member, family trust or other entity
established for the benefit of the Participant and/or an immediate family member
thereof if the Company would be eligible to use a Form S-8 under the Securities
Act for the registration of the sale of the Common Stock subject to this award
of RSUs to such proposed transferee; provided further, that the Company shall
not be required to recognize any such permitted transfer until such time as such
permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument in form and substance satisfactory to the Company
confirming that such transferee shall be bound by all of the terms and
conditions of this award of RSUs. Reference to the Participant in this
Agreement, to the extent relevant in context, shall include references to
authorized transferees. For the avoidance of doubt, nothing contained in this
Section 4 shall be deemed to restrict a transfer to the Company.
(b)In accepting these RSUs, the Participant agrees to be bound by any clawback
policy that the Company has in place or may adopt in future.
5.    Rights as a Stockholder.
The Participant shall have no rights as a stockholder of the Company with
respect to any shares of Common Stock that may be issuable with respect to the
RSUs until the issuance of the shares of Common Stock to the Participant
following the vesting of the RSUs.


6.    Tax Matters.
(a)    Acknowledgments; No Section 83(b) Election. The Participant acknowledges
that he or she is responsible for obtaining the advice of the Participant’s own
tax advisors with respect to the award of RSUs and the Participant is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents with respect to the tax consequences relating to
the RSUs. The Participant understands that the Participant (and not the Company)
shall be responsible for the Participant’s tax liability that may arise in
connection with the acquisition, vesting and/or disposition of the RSUs. The
Participant acknowledges that no election under Section 83(b) of the Internal
Revenue Code, as amended, is available with respect to RSUs.
(b)    Withholding. The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the vesting of the RSUs. At such time as the
Participant is not aware of any material nonpublic information about the Company
or the Common Stock, the Participant shall execute the instructions set forth in
Exhibit A attached hereto (the “Automatic Sale Instructions”) as the means of
satisfying such tax obligation. If the Participant does not execute the
Automatic Sale Instructions prior to an




ActiveUS 177212891v.1

--------------------------------------------------------------------------------




applicable vesting date, then the Participant agrees that if under applicable
law the Participant will owe taxes at such vesting date on the portion of the
Award then vested the Company shall be entitled to immediate payment from the
Participant of the amount of any tax required to be withheld by the Company. The
Company shall not deliver any shares of Common Stock to the Participant until it
is satisfied that all required withholdings have been made.
7.    Adjustments for Changes in Common Stock and Certain Other Events.
(a)    Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, the number and class of securities subject to the RSUs shall be
equitably adjusted by the Company in the manner determined by the Board.
(b)     Reorganization Events. A “Reorganization Event” shall mean: (a) any
merger or consolidation of the Company with or into another entity as a result
of which all of the Common Stock of the Company is converted into or exchanged
for the right to receive cash, securities or other property or is cancelled, (b)
any transfer or disposition of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange or other transaction
or (c) any liquidation or dissolution of the Company. In connection with a
Reorganization Event, the Board may take any one or more of the following
actions with respect to the RSUs (or any portion thereof) on such terms as the
Board determines: (i) provide that the RSUs shall be assumed, or substantially
equivalent RSUs shall be substituted, by the acquiring or succeeding corporation
(or an affiliate thereof), (ii) upon written notice to the Participant, provide
that the unvested portion of the RSUs will terminate immediately prior to the
consummation of such Reorganization Event, (iii) provide that restrictions
applicable to the RSUs shall lapse, in whole or in part prior to or upon such
Reorganization Event, (iv) in the event of a Reorganization Event under the
terms of which holders of Common Stock will receive upon consummation thereof a
cash payment for each share surrendered in the Reorganization Event (the
“Acquisition Price”), make or provide for a cash payment to the Participant with
respect to the RSUs equal to (A) the number of shares of Common Stock subject to
the vested portion of the RSUs (after giving effect to any acceleration of
vesting that occurs upon or immediately prior to such Reorganization Event)
multiplied by (B) the excess, if any, of (I) the Acquisition Price over (II) any
applicable tax withholdings, in exchange for the termination of the RSUs, (v)
provide that, in connection with a liquidation or dissolution of the Company,
the RSUs shall convert into the right to receive liquidation proceeds (if
applicable, net of any applicable tax withholdings) and (vi) any combination of
the foregoing.
For purposes of clause (i) above, the RSUs shall be considered assumed if,
following consummation of the Reorganization Event, the RSUs confer the right to
recieve, for each RSU immediately prior to the consummation of the
Reorganization Event, the consideration (whether cash, securities or other
property) received as a result of the Reorganization Event by holders of Common
Stock for each share of Common Stock held immediately prior to the consummation
of the Reorganization Event (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock);




ActiveUS 177212891v.1

--------------------------------------------------------------------------------




provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received to consist solely of such number of shares of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) that the Board
determined to be equivalent in value (as of the date of such determination or
another date specified by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event.
8.    Miscellaneous.
(a)    No Right To Employment or Other Status. The award of these RSUs shall not
be construed as giving the Participant the right to continued employment or any
other relationship with the Company. The Company expressly reserves the right at
any time to dismiss or otherwise terminate its relationship with the Participant
free from any liability or claim hereunder, except as otherwise expressly
provided herein or provided for in the Employment Agreement.
(b)    Amendment.  The Board may, from time to time, amend, modify or terminate
this Agreement.  Notwithstanding the foregoing, the Participant’s consent to
such action shall be required unless (i) the Board determines that the action,
taking into account any related action, does not materially and adversely affect
the Participant, or (ii) the change is permitted under Section 7 hereof or by
the Employment Agreement.
(c)    Acceleration.  The Board may at any time provide that this award of RSUs
shall become immediately vested in whole or in part, free of some or all
restrictions or conditions, or otherwise realizable in whole or in part, as the
case may be.
(d)    Conditions on Delivery of Stock.  The Company will not be obligated to
deliver any shares of Common Stock pursuant to this Agreement until (i) all
conditions of this Agreement have been met to the satisfaction of the Company,
(ii) in the opinion of the Company’s counsel, all other legal matters in
connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and regulations and any applicable
stock exchange or stock market rules and regulations, and (iii) the Participant
has executed and delivered to the Company such representations or agreements as
the Company may consider appropriate to satisfy the requirements of any
applicable laws, rules or regulations.
(e)     Administration by Board.  The Board will administer this Agreement and
may construe and interpret the terms hereof.  The Board may correct any defect,
supply any omission or reconcile any inconsistency in this award of RSUs in the
manner and to the extent it shall deem expedient to carry this Agreement into
effect and it shall be the sole and final judge of such expediency.  All
decisions by the Board shall be made in the Board’s sole discretion and shall be
final and binding on the Participant. No individual acting as a director,
officer, employee or agent of the Company will be liable to the Participant or
any other person for any claim, loss, liability, or expense incurred in
connection with this award of RSUs, nor will such individual be personally
liable with respect to this award of RSUs because of any contract or




ActiveUS 177212891v.1

--------------------------------------------------------------------------------




other instrument he or she executes in his or her capacity as a director,
officer, employee or agent of the Company. The Company will indemnify and hold
harmless each director, officer, employee or agent of the Company to whom any
duty or power relating to the administration or interpretation of this award of
RSUs has been or will be delegated, against any cost or expense (including
attorneys’ fees) or liability (including any sum paid in settlement of a claim
with the Board’s approval) arising out of any act or omission to act concerning
the award of RSUs unless arising out of such person’s own fraud or bad faith.
(f)     Appointment of Committees.  To the extent permitted by applicable law,
the Board may delegate any or all of its powers hereunder to one or more
committees or subcommittees of the Board (a “Committee”).  All references herein
to the “Board” shall mean the Board or a Committee to the extent that the
Board’s powers or authority hereunder have been delegated to such Committee.
(g)    Entire Agreement.  This Agreement, together with the Employment
Agreement, constitutes the entire agreement between the parties, and supersedes
all prior agreements and understandings, relating to the subject matter hereof.
(h)    Section 409A. The RSUs awarded pursuant to this Agreement are intended to
be exempt from or comply with the requirements of Section 409A of the Internal
Revenue Code and the Treasury Regulations issued thereunder (“Section 409A”).
The delivery of shares of Common Stock on the vesting of the RSUs may not be
accelerated or deferred unless permitted or required by Section 409A.
(i)    Participant’s Acknowledgements. The Participant acknowledges that he or
she: (i) has read this Agreement; (ii) has been represented in the preparation,
negotiation and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel; (iii)
understands the terms and consequences of this Agreement; and (iv) is fully
aware of the legal and binding effect of this Agreement.
(j)    Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, excluding choice-of-law
principles of the law of such state that would require the application of the
laws of a jurisdiction other than the State of Delaware.




ActiveUS 177212891v.1

--------------------------------------------------------------------------------




Exhibit A
Automatic Sale Instructions


The undersigned hereby consents and agrees that any taxes due on a vesting date
as a result of the vesting of RSUs on such date shall be paid through an
automatic sale of shares as follows:


(a)    Upon any vesting of RSUs pursuant to Section 2 hereof, the
(b)    Company shall arrange for the sale of such number of shares of Common
Stock issuable with respect to the RSUs that vest pursuant to Sections 2 or 3 as
is sufficient to generate net proceeds sufficient to satisfy the Company’s
minimum statutory withholding obligations with respect to the income recognized
by the Participant upon the vesting of the RSUs (based on minimum statutory
withholding rates for all tax purposes, including payroll and social security
taxes, that are applicable to such income), and the Company shall retain such
net proceeds in satisfaction of such tax withholding obligations.
(c)    The Participant hereby appoints the [TITLE] and/or the [TITLE] of the
Company his attorney in fact to sell the Participant’s Common Stock in
accordance with this Schedule A. The Participant agrees to execute and deliver
such documents, instruments and certificates as may reasonably be required in
connection with the sale of the Shares pursuant to this Exhibit A.
(d)    The Participant represents to the Company that, as of the date hereof, he
or she is not aware of any material nonpublic information about the Company or
the Common Stock. The Participant and the Company have structured this
Agreement, including this Schedule A, to constitute a “binding contract”
relating to the sale of Common Stock, consistent with the affirmative defense to
liability under Section 10(b) of the Securities Exchange Act of 1934 under Rule
10b5-1(c) promulgated under such Act.
The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.


_______________________________


Participant Name: ________________


Date: __________________________










ActiveUS 177212891v.1